Citation Nr: 1101653	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-36 788	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ovarian 
cysts.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
oligomenorrhea.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a spine 
disability.

4.  Entitlement to service connection for sickle cell trait or 
sickle cell disease.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
depression, and schizoaffective disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant had active service from August 1983 to October 
1983. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The appellant appealed that decision and the case was 
referred to the Board for appellate review.

With respect to the first two issues listed above (whether new 
and material evidence has been submitted to reopen service 
connection claims for ovarian cysts and oligomenorrhea), the 
Board notes that these issues were initially treated by the 
agency of original jurisdiction (AOJ) as one issue.  However, 
given that the issue of ovarian cysts was previously denied 
because of lack of evidence of a diagnosis and given that 
oligomenorrhea was previously denied as having pre-existed 
service and not having been aggravated during service, the Board 
finds that these issues should be adjudicated separately because 
the unestablished element needed to establish service connection 
is different for the two disabilities.

The appellant testified via videoconference before the 
undersigned Acting VLJ in May 2009.  The Board notes that 
additional evidence was received into the record in June 2009, 
without prior AOJ consideration, nor waiver of AOJ consideration 
of the additional evidence.  See 38 C.F.R. § 20.1304 (2010).  The 
medical evidence addressed both cardiovascular and psychiatric 
symptoms.  As the Board is remanding the issue of entitlement to 
service connection for a psychiatric disability for the reasons 
explained below, the Board finds that the AOJ will have the 
opportunity to address the relevant medical evidence of 
psychiatric symptomatology in the first instance on remand.  With 
respect to the remaining new evidence dealing with cardiovascular 
symptomatology, the Board finds that this evidence is not 
relevant to the current issues on appeal.  As such, there is no 
prejudice to the appellant in proceeding with adjudication 
without remand to the AOJ for consideration of the additional 
evidence dealing with cardiovascular symptomatology.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The issues of entitlement to service connection for 
fibromyalgia and entitlement to service connection for a 
left knee disorder based on the submission of new and 
material evidence have been raised by the record, but have 
not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for ovarian 
cysts, a spine disability, sickle cell trait or disease, a 
headache disability, and an acquired psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in April 1992, the RO declined to reopen 
the appellant's claim of entitlement to service connection for 
ovarian cysts with oligomenorrhea; after the appellant was 
notified of the adverse determination, she did not appeal the 
denial of that claim.  

2.  The additional evidence presented since the rating decision 
issued by the RO in April 1992 relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for ovarian cysts.

3.  The additional evidence presented since the rating decision 
issued by the RO in April 1992 does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for oligomenorrhea.

4.  In a rating decision in November 1984 the RO denied the 
appellant's claim of entitlement to service connection for a back 
disorder; after the appellant was notified of the adverse 
determination, she did not appeal the denial of that claim. 

5.  The evidence received since the November 1984 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The rating decision in April 1992, which declined to reopen 
the appellant's claim of entitlement to service connection for 
ovarian cysts with oligomenorrhea, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in April 1992 on the issue of entitlement to service connection 
for ovarian cysts is new and material, and the claim of 
entitlement to service connection is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The additional evidence presented since the rating decision 
in April 1992 on the issue of entitlement to service connection 
for oligomenorrhea is not new and material, and the claim of 
entitlement to service connection is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The rating decision in November 1984, which denied 
entitlement to service connection for a back disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

5.  The additional evidence presented since the rating decision 
in November 1984 with regard to the claim of entitlement to 
service connection for a back disorder is new and material and 
the claim of entitlement to service connection is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated January 2002 and November 
2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the appellant of the reasons for 
the prior denial of the claim of service connection, and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  The January 2002 letter from the RO to the 
appellant satisfied this requirement.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  The appellant's 
service treatment records, Social Security Administration (SSA) 
records and VA and private medical records have been associated 
with the claims file.  Finally, the appellant has not made the 
AOJ or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal and has not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
appellant in the adjudication of her appeal.  Therefore, the 
Board finds that the AOJ has satisfied the duty to notify and the 
duty to assist and will proceed to the merits of the appellant's 
appeal.

New and Material Evidence

New and Material Evidence: Following notification of an initial 
review and adverse determination by the Regional Office (RO), a 
notice of disagreement must be filed within one year from the 
date of notification thereof; otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the 
determination becomes final and is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is 'new and material.'  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156 (which define 'new and 
material evidence ') provides as follows:

New evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis.  Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  If 
new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Ovarian Cysts & Oligomenorrhea

The appellant first claimed entitlement to service connection for 
ovarian cysts/oligomenorrhea in October 1984.  A November 1984 
rating decision denied entitlement to service connection for 
oligomenorrhea/menstrual problems, finding that the appellant's 
service treatment records showed that oligomenorrhea/menstrual 
problems had preexisted service and had not been aggravated 
therein.  The appellant was notified of that decision and of her 
appellate rights, but she did not appeal.  Accordingly, that 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 1992 the appellant again claimed entitlement to 
service connection for ovarian cysts/oligomenorrhea.  An April 
1992 rating decision declined to reopen the claim based on 
failure to submit new and material evidence.  At the time of the 
April 1992 rating decision, the pertinent evidence of record 
consisted of service treatment records, private medical records, 
VA medical treatment records and records from the Social Security 
Administration (SSA).  None of this evidence showed that the 
appellant had a diagnosis of ovarian cysts or that her 
oligomenorrhea had increased in severity during service; in fact, 
none of the evidence related to any symptoms or diagnoses of a 
menstrual or ovarian disability.

The appellant was notified of the April 1992 rating decision and 
of her appellate rights in May 1992, but she did not appeal.  
Accordingly, that decision is also final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The appellant filed a claim to reopen the claim of entitlement to 
service connection for ovarian cysts/oligomenorrhea in November 
2001.  In an October 2003 rating decision, the appellant's claim 
was again denied for failure to submit new and material evidence.  
The appellant perfected a timely appeal of this rating decision 
and the matter is now before the Board.  

The evidence submitted subsequent to the April 1992 rating 
decision consists of SSA records, private treatment records, VA 
treatment records and both written and oral statements from the 
appellant.  Much of this evidence is new because it was not of 
record at the time of the prior final denial.  Additionally, this 
evidence shows that the appellant had a diagnosis of ovarian 
cysts at some point during the course of this appeal.  
Specifically, the records submitted indicate that the appellant 
was found to have three small ovarian cysts in April 2001 and VA 
treatment records from December 2002 also indicate several cysts.  
The Board finds that this evidence is both new and material 
because it relates to a previously unestablished element of the 
appellant's claim - specifically, it provides evidence of a 
current diagnosis of ovarian cysts - a fact that was not 
established at the time of the prior final denial.  Accordingly, 
the Board must conclude that new and material evidence has been 
submitted to reopen the previously denied service connection 
claim for ovarian cysts.  However, with respect to the claim for 
oligomenorrhea, this claim was previously denied because the 
appellant's oligomenorrhea was found to have pre-existed service 
and not to have been aggravated during service.  The Board finds 
that no new and material evidence has been submitted for this 
issue because none of the new evidence suggests that the 
appellant's pre-existing oligomenorrhea increased in severity 
during her active duty service period.  Therefore, the claim is 
not reopened. 

Spine Disability

The appellant first claimed entitlement to service connection for 
a back disorder in October 1984.  A November 1984 rating decision 
denied entitlement to service connection for that condition, 
finding that there was no evidence of a currently diagnosed back 
disorder.  The appellant was notified of that decision and of her 
appellate rights, but she did not appeal.  Accordingly, that 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The appellant filed a claim to reopen in November 2001.  In an 
October 2003 rating decision, the appellant's claim was denied 
for failure to submit new and material evidence.  

The evidence associated with the claims file subsequent to the 
November 1984 rating decision consists of VA treatment records, 
SSA records, private treatment records and both written and oral 
statements from the appellant.  This evidence includes VA 
treatment records from April 2001, which indicate that minimal 
left convex scoliosis of the thoracic spine was found.  The Board 
finds that this evidence is both new and material.  Accordingly, 
the claim of entitlement to service connection for a spine 
disability is reopened.   

ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for ovarian cysts is reopened.  
To this extent, the claim is granted. 

As new and material evidence has not been submitted, the claim of 
entitlement to service connection for oligomenorrhea is not 
reopened.  To this extent, the claim is denied.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a spine disability is 
reopened.  To this extent, the claim is granted.



REMAND

Examination Needed for Ovarian Cysts

As noted above, the appellant's claim of entitlement to service 
connection for ovarian cysts has been reopened based on a current 
diagnosis of ovarian cysts.  Specifically, the competent medical 
evidence of record reflects that the appellant had a diagnosis of 
ovarian cysts in 2001, 2002, and 2004.  Although it is unclear if 
the appellant currently has a diagnosis of ovarian cysts, the 
fact that she had this diagnosis during the pendency of the 
appeal is enough to meet the criteria of having a current 
disability.  The Court of Appeals for Veterans Claims has made 
clear that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  McLain v. Nicholson, 21 
Vet. App. 319 (2007).  The appellant's service treatment records 
are silent for ovarian cysts; however, the appellant's records 
are replete with references to menstrual disorders, including 
oligomenorrhea, which is known to be caused by ovarian cysts, 
among other possible causes.  Moreover, the appellant has 
testified that she has experienced menstrual irregularities and 
had ovarian cysts consistently since discharge from service.  In 
light of these facts, the Board finds that a VA examination is 
warranted to determine the etiology of the appellant's ovarian 
cysts.  See generally McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Examination Needed for Spine

As explained above, the appellant's claim of entitlement to 
service connection for a spine disability has been reopened based 
on a current diagnosis of minimal left convex scoliosis of the 
thoracic spine.  The appellant's service treatment records 
clearly reflect complaints of back pain, and the appellant has 
stated that she has experienced back pain since her active duty 
service period.  In light of these facts, the Board finds that a 
VA examination is warranted to determine the etiology of the 
appellant's thoracic spine disability.  See generally McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Examination Needed for Sickle Cell

The appellant has claimed entitlement to service connection for 
"sickle cell."  At times she has referred to sickle cell trait 
and at times she has referred to sickle cell disease.  In any 
event, although a November 2004 VA treatment record lists 
"sickle cell trait" under "impression", indicating a current 
diagnosis of sickle cell, the record does not reflect that there 
is any laboratory or clinical test results to support such a 
diagnosis.  It appears to be based solely on the appellant's 
subjective reported history.  In January 2002, the appellant 
indicated that the Sickle Cell Society in Homewood, Pennsylvania 
would have records since she was tested there; however, the 
appellant never provided these records and did not provide the 
necessary release for the RO to attempt to obtain them.  
Moreover, the appellant requested sickle cell testing in November 
2005, but she failed to report to her next appointment.  

Because the record indicates a possible current diagnosis of the 
claimed disability and because the appellant has credibly stated 
that she has had this disease since service, but the competent 
medical evidence does not definitely demonstrate a current 
diagnosis, the Board finds that after resolving any benefit of 
the doubt in favor of the appellant under 38 U.S.C.A. § 5107(b), 
a VA examination is necessary to determine if the appellant has 
any form of sickle cell disease.  See generally McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board stresses to the 
appellant that '[t]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the punitive evidence 
[,]'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Examination Needed for Headaches Disability

The appellant has also claimed entitlement to service connection 
for a headache disability.  The record clearly shows current 
complaints of headaches; however, the etiology of these headaches 
is unclear.  The appellant indicates that she has experienced 
these headaches since her brief period of active duty service, 
although she has alternatively stated that the headaches began 
after being assaulted in 1989 or after incurring a head injury 
prior to service.  Although the appellant's service treatment 
records are entirely silent for any treatment for or diagnosis of 
any type of headaches, in November 2003, the appellant submitted 
a copies of letters she allegedly wrote in service wherein she 
states that she had headaches every day.  After resolving any 
benefit of the doubt in favor of the appellant under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that these 
letters suggest that the appellant experienced headaches in 
service.  

Based on the evidence clearly showing current headache 
complaints, the evidence suggesting that the appellant 
experienced headaches during active duty service, and the 
appellant's allegations of experiencing headaches since her 
active duty service period, the Board finds that a VA examination 
is necessary to determine the nature and etiology of any current 
headache disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Readjudication of Psychiatric Disability

The appellant first claimed entitlement to service connection for 
an acquired psychiatric disorder in November 2001, indicating 
that it was due to an assault in service.  An October 2003 rating 
decision denied entitlement to service connection for 
depression/PTSD.  Her medical treatment records show multiple 
psychiatric diagnoses, including depression, PTSD, and 
schizoaffective disorder.  The Board notes that the Court of 
Appeals for Veterans Claims has recently held that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what the actual claim 
may be, and VA should therefore consider alternative current 
conditions within the scope of the file claimed.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, in the instant case, 
the Board finds that the appellant is claiming entitlement for 
service connection for any acquired psychiatric disability, to 
include depression, PTSD, and schizoaffective disorder, based on 
her psychiatric symptomatology.  The AOJ has narrowly construed 
the appellant's claim to only cover depression and PTSD.  
Therefore, under Clemons, this matter must be remanded for the 
AOJ to consider all possible acquired psychiatric disabilities 
based on the appellant's psychiatric symptomatology.

In June 2009, the appellant submitted new medical evidence which 
included medical treatment records showing psychiatric 
complaints.  As noted, in the introduction, these records have 
not been considered by the AOJ.  Therefore, on remand, the AOJ 
should consider all evidence associated with the claims file 
subsequent to the March 2009 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the appellant 
to undergo a VA examination to determine if 
the appellant currently has a disability 
manifested by ovarian cysts.  Any appropriate 
laboratory and clinical testing and physical 
examination should be accomplished and the 
examiner must indicate the specific diagnosis 
reached, if any.  

For each diagnosis made, the examiner should 
opine as to:

*	Whether it is at least as likely as 
not (a degree of probability of 50 
percent or higher) that the 
disability was incurred during active 
duty service?

*	If the examiner does not find that it 
is at least as likely as not that the 
disability was incurred during active 
duty service, the examiner must 
indicate if there is clear and 
unmistakable evidence that the 
disability pre-existed service and 
was not aggravated during service.

*	The examiner must review the 
appellant's claims file in connection 
with the examination and must note 
such review in the examination 
report.  The examiner must provide a 
rationale for any opinions expressed, 
and if an opinion cannot be provided 
without resort to mere speculation, 
he or she should so state and should 
explain why the opinion cannot be 
provided without resort to mere 
speculation.

2.  The AOJ should arrange for the appellant 
to undergo a VA examination to determine if 
the appellant currently has a disability of 
the thoracic spine.  

*	For each diagnosis found, if any, the 
examiner should opine as to whether 
it is at least as likely as not (a 
degree of probability of 50 percent 
or higher) that the disability is 
etiologically related to the 
appellant's active duty service 
period.  

*	The examiner must review the 
appellant's claims file in connection 
with the examination and must note 
such review in the examination 
report.  The examiner must provide a 
rationale for any opinions expressed, 
and if an opinion cannot be provided 
without resort to mere speculation, 
he or she should so state and should 
explain why the opinion cannot be 
provided without resort to mere 
speculation.

3.  The AOJ should arrange for the appellant 
to undergo a VA examination to determine if 
the appellant currently has a diagnosis of 
sickle cell trait or any form of sickle cell 
disease.  

*	Appropriate laboratory and clinical 
testing should be accomplished and 
the examiner must indicate the 
specific diagnosis reached, if any.  

*	For each diagnosis made, the examiner 
should opine as to whether it is at 
least as likely as not (a degree of 
probability of 50 percent or higher) 
that the disability either 1) first 
manifest itself during the 
appellant's period of active duty 
service or 2) manifest itself prior 
to the appellant's period of active 
duty service but progressed at an 
abnormally high rate during active 
duty service.  

*	The examiner must review the 
appellant's claims file in connection 
with the examination and must note 
such review in the examination 
report.  The examiner must provide a 
rationale for any opinions expressed, 
and if an opinion cannot be provided 
without resort to mere speculation, 
he or she should so state and should 
explain why the opinion cannot be 
provided without resort to mere 
speculation.



4.  The AOJ should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability.  In 
readjudication, the AOJ must consider all 
relevant evidence associated with the claims 
file subsequent to issuance of the March 2009 
supplemental statement of the case.  The AOJ 
must consider all psychiatric diagnoses of 
record based on the appellant's current 
psychiatric symptomatology, to specifically 
include depression, PTSD and schizoaffective 
disorder.  If the AOJ deems it necessary, 
the AOJ should arrange for a VA examination 
to address the etiology of the appellant's 
current acquired psychiatric disabilities, if 
any.  

5.  When all of the requested development 
above has been completed, as well as any 
other development deemed necessary by the 
AOJ, the claims should be readjudicated.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a supplemental statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is notified by the AOJ.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


